DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 and 53-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of U.S. Patent No. 10,746,339. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in scope than the claims of the patent as set forth in the table below:
16/956,498
USPN 10,746,339
Remarks
1. (Original) A gripping apparatus for use in connecting to a pipe wherein the pipe defines an inside radius, comprising: 

a body of the gripping apparatus; 

a wedge cone mounted on the body; 

at least one discrete gripping device slidably engaged with the wedge cone; and 

an actuation-retraction mechanism configured to actuate the at least one discrete gripping device.
16. A gripping apparatus, for use in connecting to a pipe wherein the pipe defines an inside radius, comprising 

a wedge cone in the gripping apparatus; 
at least one wedge jaw slidably mounted against the wedge cone; 
an outer surface defined on each of the at least one wedge jaw; 
a coating on each outer surface; a spring connected to the at least one wedge jaw, wherein the spring is initially configured to bias the outer surface of each of the at least one wedge jaw beyond the inside radius; 
a nut threaded onto the gripping apparatus, wherein the nut is configured to transfer and to remove force collectively 
a biasing band mounted around the at least one wedge jaw, wherein the biasing band is configured collectively to extend the at least one wedge jaw towards the inside radius of the pipe and to retract the at least one wedge jaw from the inside radius of the pipe.


The patent does not recite a body of the gripping apparatus, but such structure would be inherently present in the claimed gripping apparatus.  The application claims a broadly defined discrete gripping device while the patent claims a specific wedge jaw.  The application claims a broadly recited actuation-retraction mechanism while the patent discloses a specific spring/nut actuation-retraction mechanism.

The claim of the application is thus anticipated by the claim of the patent.
Claims 2-3 recite coating details
Recited in patent claims 16-20
Claims 2-3 of the application are anticipated by the patent claims 16-20
Claims 4-13 recite additional limitations concerning the claimed wedge cone, at least one discrete gripping device, and the actuation-retraction mechanism
In claim 16 above, the wedge cone of the application claim corresponds to the wedge cone of the patent claim, the at least one discrete gripping device of the application claims corresponds to the wedge jaw of the patent, and the actuation-retraction mechanism of the application corresponds to the spring-nut combination of the patent
Claims 4-13 of the application are anticipated by or obvious in view of patent claim 16.
53. (Original) A gripping apparatus having a body, for use in connecting to a pipe wherein the pipe defines an inside radius, comprising: 

a first wedge cone block slidably mounted against the body, wherein the first wedge cone block is comprised of a plurality of wedge cone segments; 

at least one or more discrete gripping devices slidably mounted on each wedge cone segment; 

an outer surface on each of the discrete gripping devices; 



an individual actuation-retraction mechanism connected to each wedge cone segment; and 









a collective extension-retractable mechanism connected to each of the discrete gripping devices.



a wedge cone in the gripping apparatus; 





at least one wedge jaw slidably mounted against the wedge cone; 


an outer surface defined on each of the at least one wedge jaw; a coating on each outer surface; 

a spring connected to the at least one wedge jaw, wherein the spring is initially configured to bias the outer surface of each of the at least one wedge jaw beyond the inside radius; a nut threaded onto the gripping apparatus, wherein the nut is configured to transfer and to remove force collectively to the spring and the at least one wedge jaw; and 

a biasing band mounted around the at least one wedge jaw, wherein the biasing band is configured collectively to extend the at least one wedge jaw towards the inside radius of the pipe and to retract the at least one wedge jaw from the inside radius of the pipe.



It would have been obvious to provide a plurality of wedge cone segments to the wedge cone block.



Discrete gripping device = wedge jaw



Same structure




Individual actuation-retraction mechanism = spring/nut combination










Collective extension-retractable mechanism = biasing band

The application claim is obvious in view of the patent claim

Claim 16 of the patent discloses the specific spring/nut configuration claimed
Claims 54-57 of the application are obvious in view of claim 16 of the patent
Claims 58-61 further define the outer surface of the discrete gripping devices
Claims 17-20 disclose the additional limitations
Claims 58-61 of the application are obvious in view of claims 17-20 of the patent
Claim 62 further claims a second wedge cone block
Claim 16 of the patent does not disclose the second wedge cone block
Claim 62 of the application is an obvious variation of claim 16 of the patent
63. (Original)A method for gripping a pipe with a gripping plug, wherein the pipe defines an interior having an inside radius, comprising the steps of: 

moving a plurality of discrete gripping devices into the interior of the pipe; 

individually actuating-retracting a plurality of wedge cone segments slidably mounted on a body of the gripping plug; and 




a wedge cone in the gripping apparatus; 
at least one wedge jaw slidably mounted against the wedge cone; 
an outer surface defined on each of the at least one wedge jaw; 
a coating on each outer surface; a spring connected to the at least one wedge jaw, wherein 
a nut threaded onto the gripping apparatus, wherein the nut is configured to transfer and to remove force collectively to the spring and the at least one wedge jaw; and 
a biasing band mounted around the at least one wedge jaw, wherein the biasing band is configured collectively to extend the at least one wedge jaw towards the inside radius of the pipe and to retract the at least one wedge jaw from the inside radius of the pipe.



It would have been obvious to use the device of patent claim 16 as described in application claims 64-69
70. (Original)A gripping apparatus for use in connecting to a pipe wherein the pipe defines an inside radius, comprising: 

a body of the gripping apparatus; 

a wedge cone mounted on the body; 

at least one discrete gripping device slidably engaged with the wedge cone; and 

a plurality of individual actuation-retraction mechanisms configured to actuate each discrete gripping device.
16. A gripping apparatus, for use in connecting to a pipe wherein the pipe defines an inside radius, comprising 





a wedge cone in the gripping apparatus; 

at least one wedge jaw slidably mounted against the wedge cone; 
an outer surface defined on each of the at least one wedge jaw; 
a coating on each outer surface; a spring connected to the at least one wedge jaw, wherein the spring is initially configured to bias the outer surface of each of the at least one wedge jaw beyond the inside radius; 
a nut threaded onto the gripping apparatus, wherein the nut is configured to transfer and to remove force collectively to the spring and the at least one wedge jaw; and 
a biasing band mounted around the at least one wedge jaw, wherein the biasing band is configured collectively to extend the at least one wedge jaw towards the inside radius of the pipe and to retract the at least one wedge jaw from the inside radius of the pipe.


The application claims a body which is not claimed by the patent claim, but would be inherent to a gripping apparatus.

Both claims require a wedge cone.

The application recites a discrete gripping device while the patent claims a at least one wedge jaw.

The application claims a plurality of actuation-retraction mechanisms while the patent discloses a spring/nut combination.  It would have been an obvious design choice to provide a plurality of wedge cone/wedge jaw configurations.
Application claims 71-77 disclose additional limitations concerning the broadly claimed elements of application claim 70

The additional limitations are obvious variations of patent claim 16


Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 6, 63-64, 70-73 and 76-77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4332277 to Adkins et al. (Adkins).

(Adkins, title, abstract) for use in connecting to a pipe (12, figs. 1-2) wherein the pipe defines an inside radius (shown in cross-section of fig. 2), comprising: 
a body (73, fig. 4, column 4, lines 36-40) of the gripping apparatus (11, fig. 4, column 2, lines 47-51); 
a wedge cone (77, fig. 4, column 4, lines 40-48) mounted on the body (column 4, lines 40-48); 
at least one discrete gripping device (80, fig. 4, column 4, lines 42-48) slidably engaged with the wedge cone (column 4, lines 42-48); and 
an actuation-retraction mechanism (94, fig. 4, column 5, lines 23-28) configured to actuate the at least one discrete gripping device (column 5, lines 38-45).
	
With regard to claim 2, Adkins discloses the gripping apparatus according to claim 1 as set forth above, and Adkins further discloses comprising an outer surface (the outer surface of gripping device 80 shown in contact with the inside of pipe 12 in fig. 5) on each of the at least one discrete gripping device and a coating on each outer surface (the broadest reasonable interpretation of the limitation “coating” is encompassed by “other appropriate gripping surfaces for engaging the internal surface of pipeline” described at column 4, lines 48-51).

With regard to claim 4, Adkins discloses the gripping apparatus according to claim 3 as set forth above, and Adkins further discloses wherein the actuation-retraction mechanism comprises a collective actuation-retraction mechanism (the actuation portion of the mechanism collectively actuates the slip plates 80 into contact with the pipeline wall when hydraulic pressure is applied. The retraction portion of the mechanism collectively separates the plates by removing hydraulic pressure).

(column 4, lines 36-40); and further wherein the collective actuation-retraction mechanism is connected to the tube and configured to transfer and remove force collectively to the wedge cone and to each of the at least one discrete gripping devices (the tube 73 in figs. 4-5 slides on shaft 55 upward in the figures as caused by the hydraulic portion and downward in the figures as caused by removal of the hydraulic pressure).

With regard to claim 6, Adkins discloses the gripping apparatus according to claim 5 as set forth above, and further discloses comprising a spring (108, fig. 4, column 5, lines 64-68) connected to the collective actuation-retraction mechanism and to the at least one discrete gripping device (as described at column 5, lines 64-68); wherein each of the at least one discrete gripping device is biased by the spring (the spring 108 exerts a biasing force on all of the slip plates via its attachment to plate 97).

With regard to claim 63, Adkins discloses a method for gripping a pipe with a gripping plug (Adkins, title, abstract), wherein the pipe defines an interior having an inside radius, comprising the steps of: 
moving a plurality of discrete gripping devices into the interior of the pipe (as described above in the rejection of claim 1, Adkins anticipates the claimed device.  When used as intended, the device of Adkins is introduced into the inside of a pipeline as described in column 1, lines 32-41); 
individually actuating-retracting a plurality of wedge cone segments slidably mounted on a body of the gripping plug (column 5, lines 64-68 describing the actuation of the mechanism to disengage the gripping devices 80 from the inside of the pipe); and 
individually extending the plurality of discrete gripping devices toward the inside radius of the pipe (column 5, lines 38-50).

With regard to claim 64, Adkins discloses the method according to claim 63 as set forth above, and Adkins further discloses comprising the step of collectively retracting the plurality of discrete gripping devices (column 5, lines 64-68).

With regard to claim 70, Adkins discloses a gripping apparatus for use in connecting to a pipe (Adkins, title, abstract) wherein the pipe defines an inside radius, comprising: 
a body (73, fig. 4, column 4, lines 36-40) of the gripping apparatus (11, fig. 4, column 2, lines 47-51); 
a wedge cone (77, fig. 4, column 4, lines 40-48) mounted on the body (column 4, lines 40-48); 
at least one discrete gripping device (80, fig. 4, column 4, lines 42-48) slidably engaged with the wedge cone (column 4, lines 42-48); and 
a plurality of individual actuation-retraction mechanisms (94/108, fig. 4) configured to actuate each discrete gripping device  (column 5, lines 38-42 and 64-68 describing the actuation of the mechanism 94 to engage the gripping devices to the inside of the pipe and actuation of mechanism 108 to disengage the gripping devices 80 from the inside of the pipe.  Each of the mechanisms interacts with each of the discrete gripping devices even though it does this collectively).

With regard to claim 71, Adkins discloses the gripping apparatus of claim 70 as set forth above, and further discloses wherein the wedge cone comprises a plurality of wedge cone segments (the portion of ring 77 that is adjacent a slip 80 is considered a wedge cone segment).

With regard to claim 72, Adkins discloses the gripping apparatus of claim 71 as set forth above, and further discloses wherein the plurality of individual actuation- retraction mechanisms is attached to (actuator mechanism 95 is attached to each of the plurality of wedge cone segments collectively via plate 97.  The same is true of actuator mechanism 108).

With regard to claim 73, Adkins discloses the gripping apparatus of claim 72 as set forth above, and further discloses comprising a collective extension- retractable mechanism (the combination of the plurality of mechanisms of claim 72 is considered to be the collective extension-retractable mechanism) connected to each of the discrete gripping devices (each portion of the mechanism is collectively connected to each of the discrete gripping devices via plate 97).

With regard to claim 76, Adkins discloses the gripping apparatus of claim 70 as set forth above, and further discloses wherein the plurality of individual actuation- retraction mechanisms (both of the mechanisms 94/108) is connected to each discrete gripping device (each portion of the mechanism is collectively connected to each discrete gripping device via plate 97).

With regard to claim 77, Adkins discloses the gripping apparatus according to claim 71 as set forth above, and further discloses wherein the body of the gripping apparatus further defines a second wedge cone (85, fig. 4, column 4, lines 57-60), and further wherein the second wedge cone is stationary (although the wedge cone seal 85 is designed to deflect outwards, the wedge cone is stationary in an axial direction with respect to the first wedge cone).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4332277 to Adkins et al. (Adkins)

With regard to claim 78, Adkins discloses a gripping apparatus for use in connecting to a pipe wherein the pipe defines an inside radius (Adkins, title, abstract), comprising: 
(73, fig. 4, column 4, lines 36-40) of the gripping apparatus, wherein the body comprises a wedge cone (77, fig. 4, column 4, lines 40-48) defining a frustoconical outer surface (not disclosed); 
a plurality of discrete gripping devices (80, fig. 4, column 4, lines 42-48) slidably engaged with the frustoconical outer surface (column 4, lines 42-48); 
a plurality of wedge segments (78, fig. 4), wherein each wedge segment defines an engagement surface  adjacent to a raised section and further wherein the engagement surfaces abut the plurality of discrete gripping devices (column 4, lines 42-48); and 
a plurality of individual actuation-retraction mechanisms (94/108, fig. 4) configured to actuate each discrete gripping device (each portion of the mechanism 94/108 is collectively connected to each of the discrete gripping devices via plate 97).
Adkins fails to disclose a frustoconical outer surface of the wedge cone, instead describing a U shaped channel shaped to receive the gripping device.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide a frustoconical outer surface of the wedge cone and a corresponding frustoconical surface of the gripping device in order to evenly distribute force against the inside of the pipe.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4332277 to Adkins et al. (Adkins) in view of United States Patent Application Publication No. 2002/0101040 A1 to Russell (Russell).
	Russel discloses a pressure containing plug for a tubular passageway (Russell, abstract, title), an analogous field of endeavor to Adkins.

With regard to claims 2-3, Adkins discloses the gripping apparatus according to claim 1 as set forth above, but arguably fails to disclose a coating (see BRI of “coating” in 102 rejection of claim 2 
Russell further discloses the inclusion of tungsten carbide grit as a modifier to the elastomer that forms the interface between the plug and the pipe surface (Russell, paragraph0050). It would have been obvious to one having ordinary skill in the art at the time of filing to provide the gripping apparatus of Adkins with a coating tungsten carbide grit on the outer surface in order to enhance the coefficient of friction with the bore as taught by Russell in paragraph 0050.

With regard to claim 8, Adkins in view of Russell discloses the gripping apparatus according to claim 3 as set forth above, and Adkins further discloses wherein the actuation-retraction mechanism comprises a plurality of individual actuation-retraction mechanisms (84/108, figs. 4-5.  The hydraulic cylinder is one mechanism and spring 108 is the other of the plurality of mechanisms); and further wherein each individual actuation-retraction mechanism is configured to actuate each of the at least one discrete gripping devices (actuation of the hydraulic system engages each of the gripping devices and when the hydraulic pressure is reduced the spring engages each of the gripping devices).

With regard to claim 9, Adkins in view of Russell discloses the gripping apparatus according to claim 8 as set forth above, and Russell further discloses wherein the wedge cone comprises a plurality of wedge cone segments (the portion of ring 77 that is adjacent a slip 80 is considered a wedge cone segment).

With regard to claim 12, Adkins in view of Russell discloses the gripping apparatus according to claim 8 as set forth above, and Russell further discloses wherein the plurality of individual actuation-(actuation of the hydraulic system engages each of the gripping devices and when the hydraulic pressure is reduced the spring engages each of the gripping devices).

With regard to claim 13, Adkins in view of Russell discloses the gripping apparatus according to claim 9 as set forth above, and Russell further discloses wherein the body of the gripping apparatus further defines a second wedge cone (85, fig. 4, column 4, lines 57-60), and further wherein the second wedge cone is stationary (although the wedge cone seal 85 is designed to deflect outwards, the wedge cone is stationary in an axial direction with respect to the first wedge cone).	 

Allowable Subject Matter
The indication of allowable subject matter is subject to the filing of a terminal disclaimer to overcome the double patenting rejection set forth above.
Claims 7, 10-11, 53-62, 65-69 and 74-75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 7, the prior art fails to teach or suggest a gripping apparatus a nut threaded onto the tube, and further wherein the nut is configured to transfer and to remove force collectively to the spring, together in combination with the other claim elements.
With regard to claims 10-11, the prior art fails to teach or suggest a gripping apparatus wherein the plurality of individual actuation-retraction mechanisms is attached to each of the plurality of wedge cone segments, together in combination with the other claim elements. It is noted that Adkins discloses 
With regard to claim 53 (and dependent claims 54-62), the prior art fails to teach or suggest a gripping apparatus having both “an individual actuation-retraction mechanism connected to each wedge cone segment” (as interpreted by the examiner, this limitation requires each wedge cone segment to have “an individual actuation-retraction mechanism”, not a singular mechanism that collectively moves the wedge cone segments) and a collective extension-retractable mechanism connected to each of the discrete gripping devices, together in combination with the elements of the claim.
	With regard to claim 65 (and dependent claim 66-69), the prior art fails to teach or suggest the process of moving a plurality of bolts towards an end of the gripping plug, wherein the plurality of bolts are attached to the plurality of wedge cone segments, together in combination with the other claim elements.
With regard to claim 74 (and dependent claim 75), the prior art fails to teach or suggest a gripping apparatus wherein the plurality of individual actuation- retraction mechanisms comprises a plurality of bolts inserted through the body and a plurality of nuts each threaded onto the plurality of bolts at a first end of the bolts and wherein the plurality of bolts is attached at a second end of the bolts to the plurality of wedge cone segments, together in combination with the other claim elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753